DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant's amendments filed on 01/30/2021.  Examiner has acknowledged and reviewed applicant's amendment of claim 1 and the cancellation of claim 3.  Examiner has reviewed amended clam 1, and claim 1 does not constitute new matter issues.  

Examiner’s Amendment


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (Currently Amended).    
--- Amend lines 8 and 9 of claim 1 as follows: ---

an interior of the connecting hole, is present between [[the]] an outer peripheral surface of the driving pin and [[the]] an inner

Reasons for Allowance




The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 1, 2, 4 – 7 is the prior art made of record neither shows or discloses the claim language found in claim 1, for a focal plane shutter comprising:
a shutter base plate comprising an opening; 
a shutter blade opening/closing the opening; a blade arm pivot-supporting the shutter blade; and
a blade driving member, comprising a driving pin that connects to the blade arm, driving the shutter blade by causing the blade arm to swivel.

Most notably, for a focal plane shutter, wherein:
the blade arm has a connecting hole into which the driving pin is inserted; and 
a suppressing material, suppressing movement of the driving pin within an interior of the connecting hole, is present between tan outer peripheral surface of the driving pin and an inner peripheral surface of the connecting hole;
the blade arm comprises:
a bushing wherein the connecting hole is located; and 
an arm that has a through hole into which the bushing is fitted,
in combination with all of the other claim limitations presented, in total.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040.  The examiner can normally be reached on 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF